DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objections and the 35 USC § 112 rejections are withdrawn in light of the claim amendments received on 11/24/2020.
Applicant’s arguments, see Applicant’s Response, filed 11/24/2020, with respect to the claim rejections under Zeiss (DE 10 2007 019815 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Myers et al. US 2004/0199149.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiss DE 10 2007 019815 A1 in the IDS and provided previously in English in view of Myers et al. US 2004/0199149.
Regarding claim 1: Zeiss discloses a planning device for producing control data for a treatment apparatus for corneal transplant, considered to be eye surgery which produces a cut surface in the donor cornea by means of a laser device (claim 1); the planning device comprising a computer (pages 12-13 of the English translation) configured to determine corneal cut surfaces, and produces control data recorded for actuating the laser device (claim 1); wherein the computer determines the corneal cut surfaces in such a way that a lenticule is isolated by the corneal cut surface, said lenticule being treated according to a planned refraction correction after removal from the cornea such that after insertion into the recipient’s cornea, a planned refraction correction results (claims 1 and 2).  Zeiss discloses the claimed invention however, Zeiss does not specifically disclose treating the donor cornea to change an optical property of the lenticule in order to change an optical property of the lenticule.  Meyers however teaches of using an Nd-YAG laser to treat the removed donor tissue (paragraph 0084).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zeiss to include treating the lens (known as the lenticule in SMILE techniques) in order to change an optical property, as taught by Meyers, in order to treat presbyopia.
Regarding claim 2: Zeiss discloses that the donor and recipient of the cornea are identical (page 2, lines 40-45).
Regarding claim 4: Zeiss discloses a laser device which produces a cut surface in the cornea using laser radiation in accordance with control data (page 2, lines 46-47 through page three lines 1-10) and a planning device for producing the control data, wherein the planning device determines the corneal cut surface in such a way that the lenticule is isolated by the corneal cut surface, and the lenticule being treated according to a planned refraction correction after removal from the donor cornea such that, after insertion the planned refraction correction results (page 5, lines 1-15).  Zeiss does not specifically disclose treating the donor cornea to change an optical property of the lenticule in order to change an optical property of the lenticule.  Meyers however teaches of using an Nd-YAG laser to treat the removed donor tissue (paragraph 0084).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zeiss to include treating the lens (known as the lenticule in SMILE techniques) in order to change an optical property, as taught by Meyers, in order to treat presbyopia.
Regarding claim 6: Zeiss discloses providing corneal data based on data of a refraction correction (page 3, lines 1-19 “control data”); setting the corneal surfaces (page 3, lines 1-32) and producing a control data record for he corneal cut surfaces for actuating the laser device; wherein the corneal cut surfaces are determined in such a way that the lenticule is isolated by the corneal cut surfaces, said lenticule being treated according to the planned refraction correction after removal from the donor cornea such that, after insertion into the recipient a planned refraction correction results (page 3).  presbyopia.
Regarding claim 8: Zeiss discloses providing corneal data that is based on data of a refraction correction  (page 3, lines 1-19 “control data”); the corneal cut surfaces comprising a lenticular cut (page 9, line 39) based on the corneal data; producing a control data record, transmitting the data to the treatment apparatus and producing the cut surfaces by actuating the laser device based on the control data, wherein the corneal cut surfaces are determined in such a way that the lenticule is isolated by the corneal cut surfaces, said lenticule being treated according to the planned refraction correction after removal from the donor cornea such that, after insertion into the recipient a planned refraction correction results (page 3). Zeiss does not specifically disclose treating the donor cornea to change an optical property of the lenticule in order to change an optical property of the lenticule.  Meyers however teaches of using an Nd-YAG laser to treat the removed donor tissue (paragraph 0084).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zeiss to include treating the lens (known as the lenticule in SMILE techniques) in order to change an optical property, as taught by Meyers, in order to treat presbyopia.
Regarding claims 10-11and 13-14: Zeiss discloses a computer program product with code, which executes the method of claim 6, which inherently has a data medium, this is also disclosed for claims 8 and 13 (page 9 lines 20-40).
Regarding claims 3, 5, 7 and 9:  the method and device disclosed by Zeiss removes corneal volume (page 9, final line) this is considered to be removal of the lenticule further this removal of tissue does not lead to correction alone, the correction takes place when the donor tissue is inserted (claim 1).
Regarding claim 12: Zeiss disclose a lenticular cut (page 9, line 39).
Regarding claims 15-20:  Zeiss discloses the claimed invention however; Zeiss does not specifically disclose changing a physical property of the lenticule.  Meyers however teaches of changing central thickness and anterior lens curvature (paragraph 0084).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zeiss to include changing a physical property of the lens, as taught by Meyers, in order to treat presbyopia.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792